Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on August 18, 2021. Claims 21-40 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the final rejection of the last Office Action is persuasive, and the final rejection is withdrawn. A Terminal Disclaimer was filed and approved on June 10, 2021.

Allowable Subject Matter
4.	Claims 21-40 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Peake et al., U.S. Patent No. US 10,349,573, in view of Aral et al., U.S. Patent Application Publication No 2010/0084147, Further in view of Reeve et al., U.S. Patent Application Publication No 2013/0041549, hereinafter referred to as Peake, Aral, and Reeve respectively..

21, Peake discloses a guidance system for a vehicle including a trailer attached to a steering vehicle, the vehicle comprising: a processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the guidance system to: calculate a vehicle heading error based on a heading of the steering vehicle relative to a path; calculate a trailer cross-track error based on a distance of the trailer from the path.

7.	Aral teaches calculate a trailer heading error for the trailer based on a heading of the trailer relative to the path.

8.	Reeve teaches calculate an amount of curvature demand applied by the steering vehicle to steer the vehicle onto the path based on the vehicle heading error, trailer heading error, and trailer cross-track error; and steer the vehicle and move the trailer toward the path based on the calculated amount of curvature demand applied by the steering vehicle to steer the vehicle onto the path.

9.	Regarding independent claim 21, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

calculate an amount of curvature demand applied by the steering vehicle to steer the vehicle onto the path using plural vehicle states including a first vehicle state of the steering vehicle and a second vehicle state of the trailer, wherein the first vehicle state is identified using a first sensor set and the second vehicle state is predicted using the first sensor set or identified using a second sensor set that is different than the first sensor set, wherein the calculated amount of curvature demand is based on the vehicle heading error, trailer heading error, and trailer cross-track error; and steer the vehicle and move the trailer toward the path based on the calculated amount of curvature demand applied by the steering vehicle to steer the vehicle onto the path.

10.	Claims 22-38 depend from claim 21 and are therefore allowable.

11.	Regarding independent claim 39, Peake discloses non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a guidance system for a vehicle including a trailer attached to a steering vehicle to: calculate a vehicle heading error based on a heading of the steering vehicle relative to a path; calculate a trailer cross-track error based on a distance of the trailer from the path.

12.	Aral teaches calculate a trailer heading error for the trailer based on a heading of the trailer relative to the path.

13.	Reeve teaches calculate an amount of curvature demand applied by the steering vehicle to steer the vehicle onto the path based on the vehicle heading error, trailer heading error, and trailer cross-track error; and steer the vehicle and move the trailer toward the path based on the calculated amount of curvature demand applied by the steering vehicle to steer the vehicle onto the path.

39, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

calculate an amount of curvature demand applied by the steering vehicle to steer the vehicle onto the path using plural vehicle states including a first vehicle state of the steering vehicle, wherein the first vehicle state is identified using a first sensor set and the second vehicle state is predicted using the first sensor set or identified using a second sensor set that is different than the first sensor set, wherein the calculated amount of curvature demand is based on the vehicle heading error, trailer heading error, and trailer cross-track error; and steer the vehicle and move the trailer toward the path based on the calculated amount of curvature demand applied by the steering vehicle to steer the vehicle onto the path.

15.	Claim 39 is therefore allowable.

16.	Regarding independent claims 40, Peake discloses a method of steering a vehicle including a trailer attached to a steering vehicle, the method comprising: calculating, by a guidance system, a vehicle heading error based on a heading of the steering vehicle relative to a path; calculating, by the guidance system, a trailer cross-track error based on a distance of the trailer from the path.

17.	Aral teaches calculating, by the guidance system, a trailer heading error for the trailer.



19.	Regarding independent claim 40, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

calculating, by the guidance system, an amount of curvature demand applied by the steering vehicle to steer the vehicle onto the path using plural vehicle states including a first vehicle state of the steering vehicle, wherein the first vehicle state is identified using a first sensor set and the second vehicle state is predicted using the first sensor set or identified using a second sensor set that is different than the first sensor set, wherein the calculated amount of curvature demand is based on the vehicle heading error, trailer heading error, and trailer cross- track error; and steering the vehicle and moving the trailer toward the path, by the guidance system, based on the calculated amount of curvature demand applied by the steering vehicle to steer the vehicle onto the path.

20.	Claim 40 is therefore allowable.

21.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665